Citation Nr: 0600020	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type I diabetes mellitus with retinopathy and 
impotence, currently evaluated as 20 percent disabling, to 
include the issue of whether separate evaluations are 
warranted for any diabetic complications.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
November 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, recharacterized the veteran's diabetic 
disorder as Type I diabetes mellitus with impotence, 
continuing the 20 percent evaluation in effect for that 
disability; and granted service connection for diabetic 
nephropathy, and assigned a noncompensable evaluation for 
that disability.  In July 2003, the RO recharacterized the 
veteran's diabetic disorder as Type I diabetes mellitus with 
mononeuropathy, retinopathy, and impotence, continuing the 20 
percent evaluation for that disability.  In March 2004, the 
RO recharacterized the veteran's diabetic disorder as Type I 
diabetes mellitus with retinopathy and impotence, continuing 
the 20 percent evaluation for that disability; and granted 
service connection for right lower extremity peripheral 
neuropathy and left lower extremity peripheral neuropathy, 
and assigned 10 percent evaluations for those disabilities.  
In December 2004, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.    

The Board has recharacterized the issue on appeal to better 
reflect the contentions made by the veteran, including those 
stated in his substantive appeal.  He testified that he 
agrees with the 10 percent evaluations assigned for the 
peripheral neuropathy of the lower extremities.  However, he 
argues that he is entitled to separate compensable ratings 
for other diabetic complications, to include retinopathy, 
impotence, nephropathy, and peripheral neuropathy of the 
upper extremities.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the December 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his diabetic 
disabilities had increased in severity since the last VA 
examination for compensation purposes.  His treating VA 
physicians at the Pittsburgh, Pennsylvania, VA Medical Center 
had restricted his physical activities due to his diabetes 
mellitus.  The veteran's attorney requested that the 
veteran's claim be remanded to the RO so that he could be 
afforded an additional VA examination for compensation 
purposes to ascertain the nature and severity of his diabetes 
mellitus and complications thereof including his diabetic 
retinopathy and upper extremity peripheral neuropathy.  

Clinical documentation of the cited VA treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in March 2003.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Request copies of all VA clinical 
documentation arising from treatment of 
the veteran after 2003, including that 
provided at the Pittsburgh, Pennsylvania, 
VA Medical Center (University Drive).  

3.  After receiving the VA records, 
schedule the veteran for VA examinations 
to determine the current nature and 
severity of his Type I diabetes mellitus 
with complications.  Sufficient 
examinations should be scheduled to 
evaluate the diabetes mellitus, 
retinopathy, impotence, nephropathy, and 
claimed peripheral neuropathy of the 
upper extremities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has diabetic neuropathy of the upper 
extremities.  The examiner or examiners 
should express an opinion as to the 
impact of the veteran's Type I diabetes 
mellitus upon his daily activities. 
 
Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for Type I diabetes mellitus with 
retinopathy and impotence, to include 
whether separate compensable evaluations 
should be assigned for these conditions, 
or for nephropathy or the claimed 
peripheral neuropathy of the upper 
extremities.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC).  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


